MEMORANDUM ***
The only claim in his Petition is that Carrillo’s conviction of an aggravated felony was invalid because of ineffective assistance of counsel. That contention “is no longer supportable,” because Chaidez v. United States, — U.S. -, 133 S.Ct. 1103, 185 L.Ed.2d 149 (2013), held Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), non-retroactive. Pet’r’s Suppl. Br. at 5.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.